ORDER
PER CURIAM.
Barbara Jackson (Movant) appeals the denial of her Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted of murder in the second degree, Section 565.021, RSMo 1994, armed criminal action, Section 571.015, RSMo 1994, and resisting arrest, Section 575.150, RSMo 1994. Movant was sentenced to a term of fifteen years’ imprisonment for second-degree murder, a consecutive term of three years’ imprisonment for armed criminal action, and a concurrent term of two years’ imprisonment for resisting arrest. Movant contends the motion court erred in denying her Rule 29.15 motion without an eviden-tiary hearing because the allegations in her motion show her trial counsel was ineffective for failing to object to various statements and evidence presented by the State at the trial.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm judgment pursuant to Rule 84.16(b).